Exhibit 10.14 € 100,000,000 Term Loan Agreement with Bank of Scotland execution copy € 100,000,000 TERM LOAN FACILITY AGREEMENT DATED 21 December 2007 for ROYAL INVEST EUROPE B.V. arranged by BANK OF SCOTLAND PLC as Arranger with BANK OF SCOTLAND PLC acting as Facility Agent and BANK OF SCOTLAND PLC acting as Security Agent and BANK OF SCOTLAND PLC as Original Lender and BANK OF SCOTLAND PLC (acting through its Treasury Division) as Hedge Counterparty INDEX ClausePage Clause Page 1 DEFINITIONS AND INTERPRETATION 1 2 THE FACILITY 23 3 PURPOSE 24 4 CONDITIONS PRECEDENT 24 5 UTILISATION 26 6 REPAYMENT 28 7 ILLEGALITY, VOLANTARY PREPAYMENT AND CANCELLATION 28 8 MANDATORY PREPAYMENT 30 9 RESTRICTIONS 31 10 INTEREST 33 11 INTEREST PERIODS 35 12 CHANGES TO THE CALCULATION OF INTEREST 36 13 FEES 38 14 TAX GROSS UP AND INDEMNITIES 39 15 INCREASED COSTS 42 16 OTHER INDEMNITIES 43 17 MITIGATION BY THE LENDERS 45 18 COSTS AND EXPENSES 45 19 GUARANTEE AND INDEMNITY 47 20 BANK ACCOUNTS 50 21 REPRESENTATIONS 55 22 INFORMATION UNDERTAKINGS 64 23 FINANCIAL COVENANTS 68 24 GENERAL UNDERTAKINGS 68 25 PROPERTY COVENANTS 76 26 DISPOSALS AND SUBSTITUTIONS 84 27 EVENTS OF DEFAULT 85 28 SECURITY 90 29 CHANGES TO THE LENDERS 93 30 CHANGES TO THE OBLIGORS 99 31 ROLE OF THE FACILITY AGENT, THE SECURITY AGENT, THE ARRANGER AND OTHERS 101 32 CONDUCT OF BUSINESS BY THE FINANCE PARTIES 111 33 SHARING AMONG THE FINANCE PARTIES 111 34 PAYMENT MECHANICS 114 35 SET-OFF 117 36 NOTICES 117 37 CALCULATIONS AND CERTIFICATES 120 38 PARTIAL INVALIDITY 121 39 REMEDIES AND WAIVERS 40 AMENDMENTS AND WAIVERS 121 41 COUNTERPARTS 122 42 WAIVER 122 43 GOVERNING LAW 123 44 ENFORCEMENT 123 SCHEDULES Schedule 1 (The Original Parties and Properties) Schedule 2 (Conditions Precedent) 1.1.1(a)(i)(A)AaSchedule 3 (Requests) Schedule 4 (Mandatory Cost Formula) Schedule 5 (Form of Transfer Certificate) Schedule 6 (Form of Compliance Certificate) 1.1.1(a)(i)(A)AaSchedule 7 (Form of Accession Letter) 1.1.1(a)(i)(A)AaSchedule 8 (Form of Resignation Letter) Schedule 9(Property Information) Schedule 10 (Property Details) THIS AGREEMENT is dated 21 December 2007 and made between: (1) ROYAL INVEST EUROPE B.V. a private company with limited liability (besloten vennootscap met beperkte aansprakelijkheid), incorporated and existing under Dutch law and having its official seat (statutaire zetel) in Amsterdam, the Netherlands and having its principal place of business at Ditlaar 7, (1066EE) Amsterdam, the Netherlands, registered with the trade register of the chamber of commerce under number 34130365 (the "Parent"); (2) ROYAL INVEST EUROPE B.V. as borrower (the "Original Borrower"); (3) ROYAL INVEST EUROPE B.V. as guarantor ( the "Original Guarantor"); (4) BANK OF SCOTLAND PLC as mandated lead arranger (the "Arranger"); (5) THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Parties) as lenders (the "Original Lender"); (6) BANK OF SCOTLAND PLC as facility agent of the other Finance Parties (the "Facility Agent"); (7) BANK OF SCOTLAND PLC as security agent for the Finance Parties (the "Security Agent"); and (8) BANK OF SCOTLAND PLC (acting through its Treasury Division) as counterparty to certain Hedging Agreements (the "Original Hedge Counterparty"). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1 DEFINITIONS AND INTERPRETATION 1.1 Definitions 1.1.1 In this Agreement (including its recitals and the Schedules): "Accession Letter" means a document substantially in the form set out in Schedule 7 (Form of Accession Letter). "Account" means any Collection Account, the General Account or the Rent Account. "Accounting Principles" means generally accepted accounting principles in the Netherlands, including IFRS. 1 "Additional Borrower" means the companies listed on Part IB of Schedule 1 (Additional Obligors) and any other company who becomes an Additional Borrower in accordance with Clause 30 (Changes to the Obligors). "Additional Guarantor" means listed on Part IB of Schedule 1 (Additional Obligors) and any other company who becomes an Additional Guarantor in accordance with Clause 30 (Changes to the Obligors). "Additional Obligor" means an Additional Borrower or an Additional Guarantor. "Additional Property" has the meaning given thereto in Clause 26.4 (Additional Properties). "Additional Property Company" has the meaning given thereto in Clause 26.4 (Additional Properties). "Affiliate" means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company. "Agreement" means this facility agreement. "Agreement for Lease" means an agreement to grant an Occupational Lease of all or part of a Property. "Allocated Loan Amount" means, in respect of a Property, the amount set out opposite that Property in Schedule 10(Property Details). "Acquisition Documents" means any Sale and Purchase Agreement, any deed of transfer in respect of the Properties, any deed of transfer in respect of the shares in the capital of an Obligor who owns Property and any other document designated as an "Acquisition Document" by the Facility Agent and the Parent. "Apartment Rights" means an appartementsrecht, pursuant to Section 5:106 of the Dutch Civil Code (or any similar right), in respect of a Property. "Auditors" means one of Cox & Partners, PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte or such other firm approved in advance by the Majority Lenders (such approval not to be unreasonably withheld or delayed). "Authorisation" means an authorisation, consent, approval, resolution, licence, exemption, filing, notarisation or registration. "Availability Period" means the period from and including the date of this Agreement to and including the date falling one (1) month prior to the Final Maturity Date. "Available Commitment" means, in relation to the Facility, a Lender's Commitment under the Facility minus: 2 (a) its participation in any outstanding Loans under the Facility; and (b) in relation to any proposed Loans, its participation in any other Loans that are due to be made under the Facility on or before the proposed Utilisation Date. "Available Facility" means, in relation to the Facility, the aggregate for the time being of each Lender's Available Commitment in respect of the Facility. "Borrower" means: (a) the Original Borrower; or (b) any Additional Borrower, unless it has ceased to be an Obligor in accordance with Clause 30 (Changes to the Obligors). "Break Costs" means the amount (if any) by which: (a) the interest which a Lender should have received for the period from the date of receipt of all or any part of its participation in a Loan or Unpaid Sum to the last day of the current Interest Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the last day of that Interest Period; exceeds: (b) the amount which that Lender would be able to obtain by placing an amount equal to the principal amount or Unpaid Sum received by it on deposit with a leading bank in the European interbank market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. "Building Rights" means an opstalrecht, pursuant to Section 5:101 of the Dutch Civil Code (or any similar right), in respect of a Property. "Business Day" means a day (other than a Saturday or Sunday) on which banks are open for general business in Amsterdam, the Netherlands and any TARGET Day. "Charged Property" means all of the assets of the Obligors or any other person which from time to time are, or are expressed to be, the subject of the Transaction Security. 3 "Collection Account" has the meaning given to that term in Clause 20.1 (Designation of Accounts) . "Commitment" means: (a) in relation to an Original Lender, the amount set opposite its name under the heading "Commitment" in Part II of Schedule 1 (The Original Parties) and the amount of any other Commitment transferred to it under this Agreement; and (b) in relation to any other Lender, the amount of any Commitment transferred to it under this Agreement, to the extent not reduced pursuant to Clause 5.5 (Reduction of Commitment) or cancelled, reduced otherwise or transferred by it under this Agreement. "Compliance Certificate" means a certificate substantially in the form as set out in Schedule 6 (Form of Compliance Certificate). "Constitutional Documents" means the deed of incorporation (oprichtingsakte) and the articles of association (statuten) of an Obligor and any other document designated as a "Constitutional Document" by the Facility Agent and the Parent. "Dangerous Substance" means any radioactive emissions and any natural or artificial substance (whether in the form of a solid, liquid, gas or vapour) the generation, transportation, storage, treatment, use or disposal of which (whether alone or in combination with any other substance) and including (without limitation) any controlled, special, hazardous, toxic, radioactive or dangerous waste, is capable of causing harm to any living organism or damaging the Environment or public health. "Debt Service Cover" means, at any time, projected annual rental as a percentage of projected annual finance costs at that time. For the purpose of this definition: (a) projected annual finance costs means an estimate by the Facility Agent of the aggregate amount payable to the Finance Parties (including scheduled principal repayments) under the Finance Documents during any year in respect of which the Facility Agent has estimated projected annual rental; (b) projected annual rental means an estimate by the Facility Agent, as at any date, of the passing net rental income that will be received during the year commencing on that date; (c) in determining projected annual finance costs the Facility Agent will take into account any amount payable or receivable by an Obligor during the relevant year under any Hedging Agreement; and (d) in determining projected annual rental, the Facility Agent will assume: 4 (i) a break clause under any Lease Document will be deemed to be exercised at the earliest date available to the relevant tenant; (ii) net rental income will be ignored unless payable under an unconditional and binding Lease Document; (iii) potential rental income increases as a result of rent reviews will be ignored other than where there are fixed rental increases under the relevant Lease Documents; (iv) net rental income payable by a tenant that is more than one month in arrears on its rental payments will be ignored; and (v) net rental income will be reduced by the amounts (together with any related value added or similar taxes) of ground rent, rates, service charges, insurance premia, maintenance and other outgoings with respect to a Property to the extent that any of those items are not fully funded by the tenants under the Lease Documents. "Default" means an Event of Default or any event or circumstance specified in Clause 27 (Events of Default) which would (with the expiry of a grace period, the giving of notice, the making of any determination under the Finance Documents or any combination of any of the foregoing) be an Event of Default. "Disposal" means a disposal by an Obligors of any Property or by a person of any share in the capital of an Obligor. "Environment" means all, or any of, the following media: the air (including, without limitation, the air within buildings and the air within other natural or man-made structures above or below ground), water (including, without limitation, ground and surface water) and land (including, without limitation, surface and sub-surface soil). "Environmental Approval" means any permit and other Authorisation and the filing of any notification, report or assessment required under any Environmental Law for the operation of the business of any Obligor conducted on or from the Properties owned or used by any Obligor. "Environmental Claim" means any claim by any person: (a) in respect of any loss or liability suffered or incurred by that person as a result of or in connection with any violation of Environmental Law; or (b) that arises as a result of or in connection with Environmental Contamination and that is capable of giving rise to any remedy or penalty (whether interim or final) that may be enforced or assessed by private or public legal action or administrative order or proceedings including, without limitation, any such claim that arises from injury to persons or property. 5 "Environmental Contamination" means each of the following and their consequences: (a) any release, emission, leakage or spillage of any Dangerous Substance at or from any site part of a Property owned by an Obligor into any part of the Environment; (b) any accident, fire, explosion or sudden event at any site owned or occupied by an Obligor which is directly caused by or attributable to any Dangerous Substance; or (c) any other pollution of the Environment arising at or from any site part of the Property (legally or beneficially) owned or occupied by an Obligor. "Environmental Law" means any applicable law or regulation which relates to: (a) the pollution or protection of the Environment; (b) harm to or the protection of human health; (c) the conditions of the workplace; (d) any emission or substance capable of causing harm to any living organism or the environment; or (e) Dangerous Substance. "Environmental Report" means (a) an environmental report prepared by Arcadis and dated on or about the date hereof relating to the Properties; or (b) any other environmental report acceptable to the Facility Agent relating to the Properties, addressed to, and/or capable of being relied upon by, the Arranger and the other Finance Parties. "EURIBOR" means, in relation to any Loan: (a) the applicable Screen Rate; or (b) (if no Screen Rate is available for the Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards to four decimal places) as supplied to the Facility Agent at its request quoted by the Reference Banks to leading banks in the European Interbank Market, 6 as of 11:00 a.m. on the Quotation Day for the offering of deposits in euro for a period comparable to the Interest Period of the relevant Loan. "Event of Default" means any event or circumstance specified as such in Clause 27 (Events of Default). "Facility" means the term loan facility made available under this Agreement as described in Clause 2.1 (The Facility). "Facility Office" means: (a) in respect of a Lender, the office or offices notified by that Lender to the Facility Agent in writing on or before the date it becomes a Lender (or, following that date, by not less than five Business Days' written notice) as the office or offices through which it will perform its obligations under this Agreement; or (b) in respect of any other Finance Party, the office in the jurisdiction in which it is resident for tax purposes. "Fitch" means Fitch Ratings Limited or any successor to its rating business. "Fee Letter" means any letter or letters dated on or about the date of this Agreement between the Arranger and the Parent (or the Facility Agent and the Parent or the Security Agent and the Parent) setting out any of the fees referred to in Clause 13 (Fees). "Final Maturity Date" means in relation to the Facility, the date falling 6 years after the first Utilisation Date. "Finance Document" means this Agreement, any Fee Letter, any Hedging Agreement, the Subordination Agreement, any Transaction Security Document, any Utilisation Request, any Transfer Certificate, any Accession Letter, any Resignation Letter, any Compliance Certificate and any other document designated as a "Finance Document" by the Facility Agent and the Parent. "Finance Party" means the Facility Agent, the Arranger, the Security Agent, any Lender or any Hedge Counterparty. "Financial Indebtedness" means any indebtedness for or in respect of: (a) monies borrowed; (b) any amount raised by acceptance under any acceptance credit facility or dematerialised equivalent; 7 (c) any amount raised pursuant to any note purchase facility or the issue of bonds, notes, debentures, loan stock or any similar instrument; (d) the amount of any liability in respect of any lease or hire purchase contract which would, in accordance with the Accounting Principles, be treated as a finance or capital lease; (e) receivables sold or discounted (other than any receivables to the extent they are sold on a non-recourse basis); (f) any Treasury Transaction (and, when calculating the value of that Treasury Transaction, only the marked to market value as at the relevant date on which Financial Indebtedness is calculated (or, if any actual amount is due as a result of the termination or close-out of that Treasury Transaction, that amount) shall be taken into account); (g) any counter-indemnity obligation in respect of a guarantee, bond, standby or documentary letter of credit or any other instrument issued by a bank or financial institution; (h) any amount of any liability under an advance or deferred purchase agreement if (a) one of the primary reasons behind entering into the agreement is to raise finance or (b) the agreement is in respect of the supply of assets or services and payment is due more than 30 days after the date of supply; (i) any amount raised under any other transaction (including any forward sale or purchase agreement) having the commercial effect of a borrowing; and (j) the amount of any liability in respect of any guarantee for any of the items referred to in paragraphs (a) to (i) above. "Financial Quarter" means each period of three (3) Months ending on 31 March, 30 June, 30 September and 31 December of each year. "Financial Year" means each period of twelve (12) Months ending on 31 December of each year. "Funds Flow Statement" means the funds flow letter in agreed form, as set out in the notary letter dated on or about the date of this Agreement. "General Account" has the meaning given to that term in Clause 20.1 (Designation of Accounts). "Group" means the Parent, each Obligor (other than the Parent) and each of its Subsidiaries for the time being. 8 "Group Structure Chart" means the group structure chart in the agreed form. "Guarantor" means: (a) the Original Guarantor; or (b) any Additional Guarantor, unless it has ceased to be an Obligor in accordance with Clause 30 (Changes to the Obligors). "Hedging Agreement" means any ISDA Master agreement (in the form published in 1992 by the International Swaps and Derivatives Association Inc.), confirmation, schedule or other agreement in agreed form entered into or to be entered into by the Parent and a Hedge Counterparty for the purpose of hedging interest rate liabilities in relation to the Facility "Hedge Counterparty" means the Original Hedge Counterparty or any other hedge counterparty acceptable to the Facility Agent who becomes a hedge counterparty under this Agreement in accordance with Clause 10.3.2. "Holding Company" means, in relation to a company or corporation, any other company or corporation in respect of which it is a Subsidiary. "IFRS" means international accounting standards within the meaning of IAS Regulation 1606/2002 to the extent applicable to the relevant financial statements. “Initial Valuation” means the Valuation prepared by the Valuer in respect of each Property and addressed to, and/or capable of being relied upon by, the Arranger and the other Finance Parties. "Interest Cover" means, at any time, projected annual rental as a percentage of projected annual finance costs at that time. For the purpose of this definition: (a) projected annual finance costs means an estimate by the Facility Agent of the aggregate amount payable to the Finance Parties (excluding scheduled principal repayments) under the Finance Documents during any year in respect of which the Facility Agent has estimated projected annual rental; (b) projected annual rental means an estimate by the Facility Agent, as at any date, of the passing net rental income that will be received during the year commencing on that date; (c) in determining projected annual finance costs the Facility Agent will take into account any amount payable or receivable by an Obligor during the relevant year under any Hedging Agreement; and 9 (d) in determining projected annual rental, the Facility Agent will assume: (i) a break clause under any Lease Document will be deemed to be exercised at the earliest date available to the relevant tenant; (ii) net rental income will be ignored unless payable under an unconditional and binding Lease Document; (iii) potential rental income increases as a result of rent reviews will be ignored other than where there are fixed rental increases under the relevant Lease Documents; (iv) net rental income payable by a tenant that is more than one month in arrears on its rental payments will be ignored; and (v) net rental income will be reduced by the amounts (together with any related value added or similar taxes) of ground rent, rates, service charges, insurance premia, maintenance and other outgoings with respect to a Property to the extent that any of those items are not fully funded by the tenants under the Lease Documents. "Interest Payment Date" means 15 January, 15 April, 15 July and 15 October with the first interest payment date being 15 April 2008. "Interest Period" means, in relation to a Loan, each period determined in accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum, each period determined in accordance with Clause 10.3 (Default interest). "Lease Document" means: (a) an Agreement for Lease; (b) an Occupational Lease; or (c) any other document designated as such by the Facility Agent and the Parent. "Leasehold Interest" means a leasehold interest (erfpachtsrecht), pursuant to Section 5:85 of the Dutch Civil Code (or similar right), in respect of a Property. "Legal Opinion" means any legal opinion delivered to the Facility Agent under Clause 4 (Conditions Precedent) or Clause 30 (Changes to the Obligors). "Legal Reservations" means: (a) the principle that equitable remedies may be granted or refused at the discretion of a court and the limitation of enforcement by laws relating to insolvency, reorganisation and other laws generally affecting the rights of creditors; 10 (b) similar principles, rights and defences under the laws of any Relevant Jurisdiction; and (c) any other matters which are set out as qualifications or reservations as to matters of law of general application in the Legal Opinions. "Lender" means: (a) any Original Lender; and (b) any bank, financial institution, trust, fund or other entity which has become a Party in accordance with Clause 29 (Changes to the Lenders), which in each case has not ceased to be a Party in accordance with the terms of this Agreement. "Loan" means a loan made or to be made under the Facility or the principal amount outstanding for the time being of that loan. "Loan to Value" means, at any time, the Loans as a percentage of the value of the Portfolio (determined in accordance with the most recent Valuation at that time). "Major Lease" means an Occupational Lease under which the annual rent exceeds € 50,000. "Majority Lenders" means a Lender or Lenders whose Commitment aggregate more than 66 2/3 per cent. of the Commitment (or, if the Commitments has been reduced to zero, aggregated more than 66 2/3 per cent. of the Commitment immediately prior to that reduction). "Managing Agent" means Royal Invest Develop and Services B.V. or any other managing agent appointed by an Obligor in respect of the Properties with the approval of the Facility Agent. "Mandatory Cost" means the percentage rate per annum calculated by the Facility Agent in accordance with 0 (Mandatory Cost Formula). "Margin" means 1.32 per cent. per annum; "Material Adverse Effect" means in the reasonable opinion of the Majority Lenders a material adverse effect on: (a) the business, operations, property, condition (financial or otherwise) or prospects of an Obligor; 11 (b) the ability of an Obligor to perform its obligations under the Transaction Documents; or (c) the validity or enforceability of, or the effectiveness or ranking of any Security granted or purporting to be granted pursuant to any of, the Finance Documents or the rights or remedies of any Finance Party under any of the Finance Documents. "Month" means a period starting on one day in a calendar month and ending on the numerically corresponding day in the next calendar month, except that: (a) (subject to paragraph (c) below) if the numerically corresponding day is not a Business Day, that period shall end on the next Business Day in that calendar month in which that period is to end if there is one, or if there is not, on the immediately preceding Business Day; (b) if there is no numerically corresponding day in the calendar month in which that period is to end, that period shall end on the last Business Day in that calendar month; and (c) if an Interest Period begins on the last Business Day of a calendar month, that Interest Period shall end on the last Business Day in the calendar month in which that Interest Period is to end. The above rules will only apply to the last Month of any period. "Monthly" shall be construed accordingly. "Moody's" means Moody's Investor Services Limited or any successor to its rating business. “Net Rental Income” means Rental Income other than Tenant Contributions. "Obligor" means a Borrower or a Guarantor. "Occupational Lease" means any lease or licence or other right of occupation or right to receive rent to which a Property may at any time be subject. "Original Financial Statements" means: (a) in relation to the Parent, its annual financial statements for its Financial Year ending in December 2006; (b) in relation to the Additional Obligors set out in Schedule 1 Part IB (Additional Obligors), 12 (i) in respect of Alfang B.V., its semi-annual financial statements for its financial semi-annual period ending in June 2007; and (ii) in respect of Amogb B.V., its annual financial statements for its Financial Year ending in December 2006; and (c) in relation to any other Obligor, its audited financial statements delivered to the Facility Agent as required by Clause 30 (Changes to the Obligors). "Participating Member State" means any member state of the European Communities that adopts or has adopted the euro as its lawful currency in accordance with legislation of the European Community relating to Economic and Monetary Union. "Party" means a party to this Agreement. "Permitted Operating Costs" means the reasonable irrevocable operating costs incurred by an Obligor with respect to the Properties, including: (a) non-recoverable rates, service charges, insurance premia and other expenses relating to the day-to day- upkeep of the Properties; (b) regular and scheduled repair, maintenance and capital expenditure costs at a level sufficient to maintain the current quality of the Properties (and acceptable to the Facility Agent); (c) property related taxes; (d) asset management fees no exceeding 2.5 per cent. of the aggregate Net Rental Income of each Propertyin any financial year. “Portfolio” means all Properties taken together. "Property" means (a) a property as described in Schedule 10 (Property Details); or (b) any Additional Property, (including its fixtures (bestanddelen), fittings (inrichting) and improvements) and, where the context so requires, includes the buildings on that Property (and any rights of any nature pertaining to that Property which an Obligor have). "Property Management Agreement" means (a) the property management agreement dated on or about the date hereof by and between the Parent and the Managing Agent, relating to certain Properties; 13 (b) the property management agreement dated on or about the date hereof by and between Alfang B.V. and the Managing Agent, relating to certain Properties; (c) the property management agreement dated on or about the date hereof by and between Amogb B.V. and the Managing Agent, relating to certain Properties; or (d) any other property management agreement (acceptable to the Facility Agent) relating to the Properties. "Qualifying Lender" has the meaning given to that term in Clause 14 (Tax Gross up and Indemnities). "Quarter Date" means the last day of a Financial Quarter. "Quasi-Security" has the meaning given to that term in Clause 24.9 (Negative pledge). "Quotation Day" means, in relation to any period for which an interest rate is to be determined two TARGET Days before the first day of that period unless market practice differs in the European Interbank Market for a currency, in which case the Quotation Day for that currency will be determined by the Facility Agent in accordance with market practice in the European Interbank Market (and if quotations would normally be given by leading banks in the European Interbank Market on more than one day, the Quotation Day will be the last of those days). "Reference Banks" means the principal office in Edinburgh, United Kingdom of the Bank of Scotland plc and Rotterdam, the Netherlands of Fortis Bank (Nederland) N.V. or such other banks as may be appointed by the Facility Agent in consultation with the Parent. "Relevant Jurisdiction" means, in relation to an Obligor: (a) its jurisdiction of incorporation; (b) any jurisdiction where any asset subject to or intended to be subject to the Transaction Security to be created by it is situated; (c) any jurisdiction where it conducts its business; and (d) the jurisdiction whose laws govern the perfection of any of the Transaction Security Documents entered into by it. "Rent Account" has the meaning given to that term in Clause 20.1 (Designation of Accounts). 14 “Rental Income” means the aggregate of all amounts paid or payable to or for the account of the Obligors in connection with the letting of any part of the Portfolio, including each of the following amounts: (a) rent, licence fees and equivalent amounts paid or payable; (b) any sum received or receivable from any deposit held as security for performance of a tenant’s obligations; (c) a sum equal to any apportionment of rent allowed in favour of the Obligors; (d) any other moneys paid or payable in respect of occupation and/or usage of a Property and any fixture and fitting on a Property including any fixture or fitting on a Property for display or advertisement, on licence or otherwise; (e) any sum paid or payable under any policy of insurance in respect of loss of rent or interest on rent; (f) any sum paid or payable, or the value of any consideration given, for the surrender or variation of any Lease Document; (g) any sum paid or payable by any guarantor of any occupational tenant under any Lease Document; (h) any Tenant Contributions; and (i) any interest paid or payable on, and any damages, compensation or settlement paid or payable in respect of, any sum referred to above less any related fees and expenses incurred (which have not been reimbursed by another person) by the Obligors. "Rental IncomeGuarantee" means: (a) a guarantee issued by Harry Muermans and Frans Feijdherbe in favour of the Parent and the Security Agent guaranteeing the Rental Income payable by Carrara Projectontwikkeling B.V. in respect of the Property located at Franciscusweg 8-10, Hilversum, the Netherlands; (b) a guarantee issued by Harry Muermans in favour of the Parent and the Security Agent guaranteeing the Rental Income in respect of the Property located at Schepersmaat 4, Assen, the Netherlands secured by a cash deposit in the amount of € 1,000,000 under the terms and conditions of an escrow agreement dated on or about the date hereof; and (c) any other guarantee or deposit securing or guaranteeing the Rental Income in respect of a Property. 15 "Repayment Instalment" means each instalment for repayment of the Loans as determined in accordance with Clause 6.1.1 (Repayment of loans). "Repeating Representations" means each of the representations set out in Clause 21. “Report on Title” means: (a) the due diligence report in respect of each Property prepared by Loyens & Loeff N.V. and dated on or about the date hereof; or (b) any other due diligence report (acceptable to the Facility Agent) in respect of a Property, addressed to, and/or capable of being relied upon by, the Arranger and the other Finance Parties. "Reports" means the Environmental Report, the Report on Title and the Structure Memorandum and any other report relating to a Property. "Requisite Rating" means a person with long or short term (as appropriate) unsecured debt instruments in issue which are neither subordinated nor guaranteed and which meet the following requirements: (a) in relation to a bank at which an Account is held or the Managing Agent’s account into which the Net Rental Income is to be paid: (i) short term instruments with a rating of at least "A1" by S&P, "P1" by Moody’s and "F1+" by Fitch; and (ii) long term instruments with a rating of at least "A+" by S&P, "A1" by Moody’s and "A" by Fitch; and (b) in relation to a Hedge Counterparty or a person guaranteeing the obligations of such Hedge Counterparty: (i) short term instruments with a rating of at least "A1" by S&P, "P1" by Moody’s and "F1" by Fitch; and (ii) long term instruments with a rating of at least "A+" by S&P, "A1" by Moody’s and "A" by Fitch; and (c) in relation to an insurance company or underwriter in relation to an insurance company or underwriter, long term instrumentswith a rating of at least "A" by S&P, "A2" by Moody’s and "A" by Fitch. 16 "Resignation Letter" means, a letter substantially in the form as set out in Schedule 8 (Form of Resignation Letter). "S&P" means standard &
